                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



ENNIS R. PATTERSON,                           )       Case No.: 1:18 CV 2096
                                              )
       Petitioner                             )       JUDGE SOLOMON OLIVER, JR.
                                              )
       v.                                     )
                                              )
WARDEN DAVID GRAY,                            )
                                              )
       Respondent                             )       ORDER




       Currently pending before the court in the above-captioned case is Petitioner Ennis R.

Patterson’s (“Petitioner”) Traverse/Motion for Summary Judgment (“Traverse/Motion”). (ECF No.

10.) The court referred this case to Magistrate Judge George J. Limbert, under Local Rule 72.2, for

preparation of an R&R. On October 31, 2019, Judge Limbert submitted an Interim R&R,

recommending that the court deny the portion of Petitioner’s Traverse/Motion to the extent that it

is prepared as a motion for summary judgment because the arguments therein are unsupported and

without merit. (Interim R&R at PageID #521, ECF No. 12.) Additionally, the Interim R&R

recommends that the court allow the rest of Petitioner’s Traverse/Motion to constitute his Traverse

along with the Response to Return of Writ that Petitioner filed on March 15, 2019. (Id.)

       As of the date of this Order, no objection to Judge Limbert’s Interim R&R has been filed.

When no objection has been filed, “the court need only satisfy itself that there is no clear error on
the face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b) advisory

committee’s note; see also Thomas v. Arn , 474 U.S. 140, 150 (1985) (“It does not appear that

Congress intended to require the district court review of a magistrate[] [judge’s] factual or legal

conclusions, under a de novo or any other standard, when neither party objects to those findings.”).

        After a careful review of Judge Limbert’s Interim R&R, and all relevant documents in the

record, the court finds no clear error and that Judge Limbert’s recommendations are well taken.

Accordingly, the court adopts as its own Magistrate Judge Limbert’s Interim R&R (ECF No. 12) in

its entirety for the reasons stated therein.

        IT IS SO ORDERED.



                                                      /s/ SOLOMON OLIVER, JR.
                                                      UNITED STATES DISTRICT JUDGE


November 18, 2019




                                                -2-
